 

 

o oan an an FF W NY

NO NO NH NH NH HN NH ND NYO KF Fe FH FSF FF Pe Ee Se ee
oN DN UO FR WYO NYO KF TD OO NH Wo WH FP WO NH KF OC

Case 2:20-cr-00204-GMN-EJY Document 83 Filed 08/25/21 Page1of3

 

 

 

 

 

 

 

 

 

 

 

 

—— FILED —— RECEIVED
——— ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD
AUG 25 2021
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-204-GMN-EJY
Plaintiff, Preliminary Order of Forfeiture
Vv.
XZAVIONE TAYLOR,
Defendant.
This Court finds Xzavione Taylor pled guilty to Count One of a One-Count Criminal
Indictment charging him with felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). Criminal Indictment, EC" N:. 1; Change of Plea, ECF No&\; Plea Agreement,
ECF No

This Court finds Xzavione Taylor agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF Nol. Plea Agreement, ECF NoBA

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to
which Xzavione Taylor pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

1. a Ruger LC9, 9mm pistol, bearing serial number 32285813; and

2. any and all compatible ammunition

(all of which constitutes property).

 

 

 
 

oo ona an fF WwW NY -&

So NYO NO HS NH NH HN HN HO RP RP Fe Fe ee eo ehh
aon AOA UN FF WY NSF ODO OD OY ODKNelUUOe UL RlUlWhULULUhNGDUlUCUrRlCUCO

 

 

 

Case 2:20-cr-00204-GMN-EJY Document 83 Filed 08/25/21 Page 2 of 3

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Xzavione Taylor in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if the value of
the property is less than $1,000, the government may serve every person reasonably
identified as a potential claimant in lieu of publication pursuant to Fed. R. Crim. P.
32.2(b)(6)(C) with Fed. R. Civ. P. Supp. Rule G(4)(a)(i)(A).

IT IS FURTHER ORDERED, AOJUDGED, AND DECREED that any individual
or entity who claims an interest in the afovernentioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official

internet government forfeiture site, www.forfeiture.gov.
2

 

 
0 on Aa uN FP WwW NY

DB NM NW NH NH HM HW bb HNO KF RFR RP RF KF KF Pre RESelUl TS hl ES
oN AO UN KR BH NBS KF CO OO wo BO Oo Oe we Ye YF OC

 

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED bby, QW , 2021. jy
7
Ml}

(LO M. NAVARRO
UNI STATES DISTRICT JUDGE

 

 

 

 
